                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JAMES HAMLIN & CO. PC,

                    Plaintiff,

      v.                                          Case No. 18-cv-1705-pp

CZARNECKI & SCHLENKER, LLC,
MARC CZARNECKI, and TERRY SCHLENKER,

                    Defendants.


 ORDER GRANTING DEFENDANTS’ CIVIL LOCAL RULE 7(H) EXPEDITED
 NON-DISPOSITIVE MOTION TO COMPEL DISCOVERY (DKT. NO. 34) AND
GRANTING DEFENDANTS’ MOTION TO AMEND THE SCHEDULING ORDER
                         (DKT. NO. 40)


      On October 8, 2020, the defendants filed a motion to compel discovery.

Dkt. No. 34. Under Federal Rule of Civil Procedure 37, the defendants ask the

court to compel production of the first five pages of plaintiff James Hamlin &

Co.’s tax returns from the tax years 2013 and 2014. Id. at 2. The defendants

also have filed a declaration of their attorney, Paul Zimmer, in support of the

motion. Dkt. No. 35. The plaintiff and the counter-defendant (“the plaintiffs”)

responded to the motion on October 15, 2020. Dkt. No. 37.

      On December 1, 2020, the defendants filed a motion to amend the

scheduling order. Dkt. No. 40. The plaintiffs responded to that motion on

December 8, 2020. Dkt. No. 41.




                                        1

           Case 2:18-cv-01705-PP Filed 03/08/21 Page 1 of 11 Document 48
I.    Background

      The court issued a scheduling order on September 13, 2019, dkt. no. 27,

and subsequently entered orders approving stipulations by the parties to

amend the order, dkt. nos. 29, 31, 33. On July 21, 2020, the defendants served

plaintiff James Hamlin & Co. (“Hamlin & Co.”) with requests for its corporate

tax returns for tax years 2012 through 2014. Dkt. No. 34 at ¶1. Two months

later, Hamlin & Co. objected to the defendants’ request, arguing that it was

“not reasonably calculated to lead to discovery of admissible evidence, beyond

the scope of the issues in the dispute, and overbroad.” Id. at ¶2. The parties

met and conferred, which resulted in the defendants limiting the scope of their

request to the first five pages of the plaintiff’s returns for the years 2013 and

2014. Id. at ¶3.

      The complaint states four claims against the defendants: (1) declaratory

relief; (2) breach of contract; (3) breach of the duty of good faith and fair dealing

and (4) unjust enrichment. Dkt. No. 1 at 5-8. The dispute arises from an asset

purchase agreement between the parties dated December 2015. Dkt. No. 1 at

¶8. The agreement called for the plaintiff to purchase the assets of defendant

Czarnecki & Schlenker in exchange for “a purchase price in an amount equal

to the gross receipts Czarnecki & Schlenker collected in the calendar year 2015

by providing bookkeeping, income tax preparation, and accounting services to

its clients (the ‘Business’), less any pre-bills or advance payments Czarnecki &

Schlenker received from services to be performed after 2015.” Id. at ¶10. The

plaintiff alleges that according to the asset purchase agreement, the purchase

                                         2

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 2 of 11 Document 48
price could be adjusted for various reasons, including increases or decreases of

more than 10% in the gross receipts in the first six months of 2017 compared

to the first six months of 2015. Id. at ¶12. The plaintiff asserts that the gross

receipts during the first six months of 2017 decreased by more than 10%

compared to the first six months of 2015, and thus that the plaintiff “was

entitled to reduce the installment payment due on June 1, 2018 by $163,026.”

Id. at ¶¶13-14. The plaintiffs assert that the defendants “wrongfully denied”

that the plaintiff was entitled to that reduction. Id. at ¶16.

      On December 21, 2018, the defendants filed a counterclaim, dkt. no. 12,

and added as counter-defendant Clay Hamlin, dkt. no. 13. The counterclaim

alleges a single count of breach of contract. Dkt. No. 12 at 2. The plaintiffs

answered the counterclaim on January 7, 2019. Dkt. No. 14. On July 24,

2019, the defendants filed a motion for leave to file a supplemental and

amended counterclaim, dkt. no. 19, and filed the supplemental and amended

counterclaim on August 21, 2019, dkt. no. 21. The plaintiffs answered on

August 27, 2019. Dkt. No. 22.

II.   Motion to Compel

      The defendants have asked for tax information for the tax years 2013

and 2014—the two years prior to the year in which the parties executed the

asset purchase agreement. The defendants state that they have hired an expert

witness1 to opine about what one accounting firm purchasing another



1The plaintiffs have filed a motion to exclude the expert’s testimony, dkt. no.
45; the time has not yet expired for the defendants to respond to that motion.
                                         3

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 3 of 11 Document 48
accounting firm has to do “to be able to handle the additional work in a good

faith and timely manner. Dkt. No. 34 at ¶9. They indicate that part of the

expert’s theory is that the plaintiff “did not have sufficient revenues, nor was it

of sufficient size, to be able to adequately take on the new customers it

obtained” through the asset purchase agreement. Id. As the defendants put it,

their theory is that the plaintiff “bit off more than it could chew” when it agreed

to purchase Czarnecki & Schlenker, knowing at the time of the agreement that

they wouldn’t be able to service all of Czarnecki & Schlenker’s clients. Id. at

¶10. They argue that the pages of the tax returns they seek will provide

information about the “size and financial wherewithal” of the plaintiff “to take

on the additional clients” the plaintiffs were purchasing. Id. at ¶11.

      The plaintiffs respond that the defendants are engaging in a fishing

expedition. Dkt. No. 37 at 2. The plaintiffs assert that “the defendants’ request

for three years2 of corporate tax returns predating the alleged breach of

contract and the parties’ contract itself is not likely to lead to the discovery of

admissible evidence.” Id. They maintain that the information that may be

gleaned from these documents will not “shed light” on the breach of contract

claims at the heart of the dispute or the related damages. Id. at 2-3. The

plaintiffs argue that the documents are “not only irrelevant themselves but not

reasonably calculated to lead to the discovery of admissible evidence.” Id. at 3-

4.



2The defendant is asking for tax returns pertaining to only two years, not
three.
                                          4

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 4 of 11 Document 48
       The court disagrees that the defendants’ request constitutes a “fishing

expedition” and that the ten pages of tax documents are not reasonably

calculated to lead to the discovery of admissible evidence. The defendants

speculate that the plaintiffs’ income and profits were so low prior to the

purchase that they knew that taking on additional staff would reduce their

receipts more than 10% in the first six months of 2017. While this theory does

not seem to take into account the likely fact that when the plaintiffs took on

the employees of Czarnecki & Schlenker, they also took on the customers and

revenue of Czarnecki & Schlenker, the standard for discovery is not whether

the requested information will win the day for the party seeking it. The

standard is whether the request is likely to lead to admissible evidence. It is

conceivable that a company’s receipts in the two years preceding its purchase

of another company would provide insight into whether the purchasing

company had reason to believe that it could not take on the assets, or service

the customers, it planned to purchase. Nor is the request unduly burdensome.

The defendants ask for ten pages of tax returns that the plaintiffs should have

available.

       The court will grant the motion to compel.

III.   Motion to Amend Scheduling Order

       As noted, the court entered the scheduling order on September 13, 2019.

Dkt. No. 27. The parties agreed several times to modify the order. Dkt. Nos. 28,

30, 32. On October 1, 2020, after the last stipulation, the court extended the

deadline for completing discovery to December 1, 2020. Dkt. No. 33. On that

                                        5

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 5 of 11 Document 48
date, the court received the defendants’ motion to amend the October 1, 2020

scheduling order, asking the court to extend the discovery deadline from

December 1, 2021 to January 15, 2021. Dkt. No. 40. This was the first time

either party has unilaterally asked the court to extend the discovery deadline.

      The defendants assert that in their September 23, 2019 first set of

requests for production, they asked for information relating to “the dates when

work was completed, billed, and collected.” Id. at ¶3. They assert that they

requested this information again on February 14, 2020 in their second request

for production. Id. at ¶4. The defendants say that during Clay Hamlin’s

deposition on November 13, 2020, they asked about the documents that had

not been produced, and that plaintiffs’ counsel objected and asked that such

questions be directed to her after the deposition. Id. at ¶5. They indicate that

when Hamlin responded to these questions about the documents that had not

been produced, he said “that it would take only 2-3 hours to compile reports

that would contain the information requested in Defendant’s” requests. Id. at

¶6. They say, however, that when they followed up with plaintiffs’ counsel after

the deposition, counsel responded with an “elusive email not firmly indicating

whether the additional documents responsive to Defendants’ requests would be

produced,” and that counsel would not agree to extend the discovery deadline.

Id. at ¶9. The defendants insist that the information they seek goes to the heart

of the lawsuit, id. at ¶10, and that they need it to complete a spreadsheet they

are producing for trial (and show it to the plaintiffs before the close of

discovery), id. at ¶13.

                                         6

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 6 of 11 Document 48
      The plaintiffs agree that defense counsel asked for some documents

during the November 13, 2020 Hamlin deposition. Dkt. No. 41 at 1. They agree

that they objected to those requests and indicate that they asked defense

counsel to put the requests in writing. Id. The plaintiffs assert that “on the day

after Thanksgiving”—which would have been November 27, 2020, two weeks

after the Hamlin deposition and a day plaintiffs’ counsel later informed defense

counsel that she had been out of the office (dkt. no. 39-4 at 2)—defense

counsel sent an email about the documents requested at the deposition. Id. at

3; 39-4 at 4. Defense counsel followed up the next Monday—November 30—

with a voicemail message, emails and a letter. Id. Plaintiffs’ counsel responded

that she’d not had time to review the transcript of the deposition, but stated

that she would have Hamlin produce anything responsive to earlier discovery

requests while arguing that any requests made for the first time at the

deposition were untimely. Dkt. No. 39-4 at 3. Counsel also asked defense

counsel whether he could identify both the requests made at the deposition

and when those requests had been made previously, noting that might speed

things up. Id. Later the same day, plaintiffs’ counsel sent a more fulsome

email, this time indicating that she was not sure she’d received the transcript

of the deposition and reiterating that she was willing to ask Hamlin to produce

anything the defendants had requested pre-deposition but arguing that any

requests made for the first time at the deposition were untimely. Dkt. No. 39-4

at 2. Defense counsel responded, “I need you to either agree to produce the

items referenced in the letter I sent to you today, or to agree to extend the

                                         7

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 7 of 11 Document 48
discovery cutoff. Otherwise, I’ll need to file a motion tomorrow. Please let me

know.” Id. The plaintiffs’ counsel replied, in essence, “what I’ve already said.”

Id. at 1. Twenty minutes later, defense counsel emailed plaintiffs’ counsel the

deposition transcript and asked for a “firm answer” about whether Hamlin

would produce the documents by the following morning (December 1, 2020) at

10:00 a.m. “or else I will file a motion.” Id.

      Counsel for the plaintiffs argues that “[r]eviewing the deposition

transcript and the defendants’ earlier requests for production makes plain that

the oral document requests differ from the earlier requests.” Dkt. No. 41 at 2.

Counsel then refers the court to an eighteen-page excerpt of the deposition

transcript—attached as an exhibit to the declaration of defense counsel Paul

Zimmer, Dkt. No. 39-3—and the ten pages of written discovery demands—also

attached as an exhibit to Zimmer’s declaration, dkt. no. 39-1. Id. Apparently

counsel expects the court to go through and find each deposition request, then

try to find where in the written discovery demands that request was (or was

not) made. The court declines that invitation—it is the plaintiffs’ responsibility

to identify the discrepancies, not the court’s.

      This is the kind of discovery dispute that courts find frustrating. Mr.

Hamlin answered some questions at the deposition which prompted defense

counsel to ask about documents. Mr. Hamlin should not have been expected to

produce those documents in the middle of a deposition without having the

opportunity to consult with counsel, so counsel for the plaintiffs asked defense

counsel to put the requests in writing. Defense counsel appears to have done

                                          8

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 8 of 11 Document 48
nothing for two weeks, until the Friday after Thanksgiving (which many folks

take off work) and three days before the discovery deadline. Then, instead of

providing a detailed list of the documents requested, defense counsel sent an

email requesting the documents generally. Plaintiffs’ counsel responded that

she’d look at the transcript and get back to defense counsel. The next business

day—Monday, November 30, the day before the discovery deadline—defense

counsel inundated counsel for the plaintiffs with a voicemail, emails and a

letter (which did, finally, the day before the discovery deadline, outline the

various places in the deposition transcript where documents had been

requested and correlated them to prior written discovery demands, Dkt. No. 39-

5), then provided her with the deposition transcript at 4:30 in the afternoon

and demanded production of the documents (or an agreement to extend the

discovery deadline) by the next morning at 10:00 a.m.

      If defense counsel had started out by sending the letter he eventually

sent on November 20 (Dkt. No. 39-5), and if he’d sent it sooner, perhaps

plaintiffs’ counsel might have agreed to an extension of the discovery deadline.

Waiting until the last minute, then threatening opposing counsel with filing a

motion with the court, is a strategy unlikely to encourage cooperation.

      On the flip side, the plaintiffs seem to assume that the defendants are

asking the court to compel production of the documents. The plaintiffs argue

that the defendants “seek to have the plaintiff create documents that do not

exist.” Dkt. No. 41 at 3. They also argue that “the defendants’ repeated

requests for the plaintiff to manipulate data into a variety of different

                                         9

        Case 2:18-cv-01705-PP Filed 03/08/21 Page 9 of 11 Document 48
documents is disproportional to the parties’ dispute—particularly as the

plaintiff has already created spreadsheets containing most of the data sought

by the defendants and made its computer system available for inspection such

that the defendants could have obtained the data they now seek.” Id. The

defendants have asked only for the court to extend the discovery deadline. If

the plaintiffs do not have the discovery the defendants have requested, they

may tell the defendants that. As for the plaintiffs’ argument that the defendants

are asking them to produce the same data in different formats, that isn’t a

proportionality issue. If the plaintiffs already have produced the data the

defendants are requesting, they can tell the defendants that, too. If the

defendants disagree, they may file another motion to compel, although the

court would hope the parties could resolve these issues without getting to that

point.

         The court will amend the scheduling order to give the parties additional

time to resolve this dispute—hopefully without the court’s intervention. The

court will address the plaintiffs’ motion to exclude the defendants’ expert after

it is fully briefed.

IV.      Conclusion

         The court GRANTS the defendants’ motion to compel discovery and

ORDERS the plaintiffs to turn over the ten pages of tax return information the

defendants have requested. Dkt. No. 34.

         The court GRANTS the defendants’ motion to amend the scheduling

order. Dkt. No. 40.

                                         10

          Case 2:18-cv-01705-PP Filed 03/08/21 Page 10 of 11 Document 48
      The court ORDERS that the scheduling order entered on October 1. 202

(Dkt. No. 32) is AMENDED as follows: the time for the parties to complete

discovery (other than depositions of defendants’ experts) is EXTENDED until

the end of the day on April 2, 2021. The plaintiffs must complete the

depositions of the defendants’ experts within forty-five days of the date the

court rules on the plaintiffs’ motion to exclude. The deadline for the parties to

file dispositive motions (or to notify the court in writing that they do not intend

to do so) is EXTENDED until the end of the day on May 7, 2021; the response

and reply deadlines mandated by Civil L.R. 56 apply.

      The court ORDERS that the motion hearing currently set for March 9,

2021 is REMOVED from the court’s calendar.

      Dated in Milwaukee, Wisconsin this 8th day of March, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        11

       Case 2:18-cv-01705-PP Filed 03/08/21 Page 11 of 11 Document 48
